       Case 9:19-cv-00106-DLC Document 55 Filed 11/18/19 Page 1 of 5



Matthew K. Bishop (Mont. Bar No. 9968)
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
bishop@westernlaw.org

Kelly E. Nokes (Mont. Bar No. 39465862)
Western Environmental Law Center
208 Paseo del Pueblo Sur, No. 602
Taos, NM 87571
nokes@westernlaw.org

Counsel for Plaintiffs

             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                      MISSOULA DIVISION

HELENA HUNTERS AND
ANGLERS ASSOCATION, a non-              9:19-cv-00047-DLC
profit organization; and the
MONTANA WILDLIFE                        (Consolidated with Case
FEDERATION, a non-profit                No. CV-19-106-M-DLC)
organization,
          Plaintiffs,
      vs.                               UNOPPOSED MOTION
                                        FOR CLARIFICATION
LEANNE MARTEN, in her capacity          REGARDING
as Regional Forester for Region One;    SCHEDULING ORDER
the UNITED STATES FOREST                (DOC. 9)
SERVICE, a federal agency; and the
UNITED STATES DEPARTMENT
OF AGRICULTURE, a federal
department,
        Federal-Defendants.
       Case 9:19-cv-00106-DLC Document 55 Filed 11/18/19 Page 2 of 5



      Helena Hunters and Anglers Association and the Montana

Wildlife Federation (collectively “Helena Hunters”), plaintiffs in case

No. 19-0047, respectfully submit this motion for clarification regarding

this Court’s May 13, 2019 scheduling order (Doc. 9). In support of this

motion, Helena Hunters states as follows:

      1. On May 10, 2019, Helena Hunters and Federal-Defendants

submitted a stipulation and joint motion for entry of a scheduling order

in this case (Doc. 8).

      2. The Parties’ stipulation and joint motion included proposed

deadlines for filing an administrative record and briefing this matter on

summary judgment. The Parties also requested additional words for

their briefs (up to 10,000 words for their opening briefs) and stipulated

and requested that all citations to the administrative record be included

in their summary judgment briefs instead of filing a separate statement

of undisputed facts as required by the Local Rules. Doc. 8 at 4 (citation

to ECF page number).

      3. On May 13, 2019, this Court adopted the Parties’ stipulation

and joint case management plan, with modifications as set forth in the

approved schedule. Doc. 9. This Court accepted the Parties’ proposed



                                   1
        Case 9:19-cv-00106-DLC Document 55 Filed 11/18/19 Page 3 of 5



dates and the Parties’ request for additional words for their summary

judgment briefs. This Court’s order, however, was silent on the Parties’

stipulation and request to forgo filing a separate statement of

undisputed facts.

      4. Helena Hunters interpreted this Court’s order (Doc. 9) as

adopting the Parties’ request to forgo filing a separate statement of

facts and, as such, filed its motion for summary judgment (Doc. 55) and

supporting memorandum (Doc. 56) with citations to the administrative

record and without filing a separate statement of undisputed facts.

      5. On November 15, 2019, Federal-Defendants field their opening

consolidated summary judgment brief in this matter (Doc. 65) as well as

a separate statement of undisputed facts (Doc. 64) and a statement of

disputed facts which was premised on Helena Hunters’ citations to the

record in its summary judgment brief (Doc. 61).

      6. Federal-Defendants interpreted this Court’s order (Doc. 9) as

rejecting the Parties’ request to forgo filing a separate statement of

facts, but in any event, felt obligated to do so because Alliance for the

Wild Rockies (in the other, consolidated case) filed a separate statement

of facts.



                                    2
       Case 9:19-cv-00106-DLC Document 55 Filed 11/18/19 Page 4 of 5



     WHEREFORE, because there are competing and conflicting

interpretations of this Court’s scheduling order (Doc. 9), Helena

Hunters respectfully requests this Court clarify whether (or not) the

filing of a separate statement of disputed and undisputed facts is

appropriate in this case (No. 19-cv-0047-DLC). If it is, Helena Hunters

respectfully requests leave to file a statement of undisputed facts in

support of its motion for summary judgment with its consolidated

response and reply brief, which is currently due on December 20, 2019

(Federal-Defendants and the other parties would thus be given the

opportunity to file a statement of disputed facts with their final reply

brief, current due on January 17, 2020). Doc. 20.

     Counsel for Helena Hunters contacted the other parties in this

case (No. 19-cv-0047-DLC) regarding this motion and they do not

oppose.

           Respectfully submitted this 18th day of November, 2019.


                                  /s/ Matthew K. Bishop
                                  Matthew K. Bishop

                                  /s/ Kelly E. Nokes
                                  Kelly E. Nokes

                                  Counsel for Plaintiffs


                                   3
       Case 9:19-cv-00106-DLC Document 55 Filed 11/18/19 Page 5 of 5




                      CERTIFICATE OF SERVICE

     I hereby certify that on this 18th day of November, 2019, I filed a

copy of this document electronically through the CM/ECF system, which

caused all ECF registered counsel to be served by electronic means, as

more fully reflected on the Notice of Electronic Filing.


                             /s/ Matthew K. Bishop
                             Matthew K. Bishop




                                   4
